Docket No. 109463.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



WRIGHT DEVELOPMENT GROUP, LLC, Appellee, v. JOHN
        WALSH et al. (John Walsh, Appellant).

                 Opinion filed October 21, 2010.



    CHIEF JUSTICE FITZGERALD delivered the judgment of the
court, with opinion.
    Justices Kilbride, Garman, and Karmeier concurred in the
judgment and opinion.
    Justice Freeman specially concurred, with opinion, joined by
Justices Thomas and Burke.



                            OPINION

    In this appeal, we are asked if defendant John Walsh’s statement
to a reporter made during a public forum inside an alderman’s office
was immunized from a defamation lawsuit under the Citizen
Participation Act (735 ILCS 110/1 et seq. (West 2008)). The trial
court found the statement was not immune from suit. The appellate
court dismissed Walsh’s appeal as moot. No. 1–08–2783
(unpublished order under Supreme Court Rule 23). For the following
reasons, we reverse and remand.
                          BACKGROUND
    The following facts are found in the record and are not in dispute.
Two limited liability companies, Sixty Thirty LLC and Wright
Management, LLC, and two individuals, W. Andrew Wright and his
son James A. Wright, were involved in the conversion of a 22-story,
262-unit condominium building at 6030 North Sheridan Road in
Chicago. Andrew and James Wright are members of both Sixty Thirty
and Wright Management. Andrew and James Wright are also
members of a third limited liability company, the present plaintiff,
Wright Development Group, LLC. Wright Development, Wright
Management, and Sixty Thirty all share the same business address in
Palatine.
    Defendant John Walsh purchased a unit at 6030 North Sheridan
Road (hereinafter 6030 building) and later became the 6030 N.
Sheridan Condominium Association’s president. On May 5, 2006, the
Association filed a lawsuit in the circuit court of Cook County
alleging, inter alia, fraud against various persons and entities
responsible for the conversion of the building into condominiums.
The defendants in the 6030 building lawsuit included Sixty Thirty,
Wright Management, and Andrew and James Wright. Wright
Development Group, LLC, was not a named defendant.
    On July 10, 2007, a public meeting was held at the office of the
local alderman, Mary Ann Smith. The alderman’s chief of staff
indicated the purpose of the meeting was to provide the local
residents of the 48th ward with a public forum to communicate the
problems they had experienced with developers and contractors
building and renovating condominium buildings in the ward. A public
notice stated the purpose of the meeting was to obtain public input for
a proposal to reform the Municipal Code with respect to the sale of
condominiums.
    Walsh attended the public meeting with another 6030 building
resident, Mark Hrycko. Walsh stated he attended the meeting for the
purpose of providing information to his elected representative and her
staff regarding problems his condominium association experienced
with the developers of his condominium building. Out of the dozens
in attendance, approximately 12 persons spoke at the meeting, which
was moderated by two aldermanic representatives. During the
meeting, Walsh raised his hand, stood up, and discussed the repairs

                                 -2-
at his building and the lawsuit against the developer. Other citizens
also shared their experiences and problems with condominium
construction in the area. After the formal question and answer session
had ended, they remained at the office for approximately 15 or 20
minutes, standing with the other participants in a “mingling” session
with representatives from the alderman’s office.
    During this mingling session, Walsh spoke with other citizens
about the problems with their buildings. As he was walking toward
the exit, Walsh was approached by a staff reporter for a local
newspaper, Lorraine Swanson. According to Walsh, the reporter
asked him and other citizens “follow up” questions relating to the
earlier provided information. Walsh believed his discussions with the
reporter were “continuing to further participate in what the purpose
of the meeting was” because he discussed the problems with his
building, including the association’s need to take out a $1.8 million
loan, and the lawsuit against the developer. Walsh did not refer to the
builders as Sixty Thirty, but as the “Wright Development Group” or
“the Wright Group ***. Because that’s what it is. It’s the Wright
Group. It’s the Wrights.” He stated, “whenever I think of the
developer, I think of the Wrights *** because to me that’s the
developer ***. I think of Andrew and Jamie.” He was unaware of the
full, specific name “Wright Development Group, LLC,” prior to the
lawsuit.
    Walsh then left the meeting with Hrycko while aldermanic staff
remained in the office in discussion with other citizens. Walsh later
received a phone call from the reporter requesting the developer’s
telephone number. Walsh and Hrycko met on another date in front of
the building with a photographer to take a picture which appeared
with the reporter’s article. The topic of the building was not discussed
at this session.
    The alderman’s chief of staff stated, “The information provided
by 48th Ward residents at the July 10, 2007, meeting was used by
Alderman Smith and her staff for the purpose of developing
legislative measures to halt fraud and misconduct by developers and
contractors building or renovating condominium buildings.”
Alderman Smith further asked a special task force established by the
City of Chicago’s law department to investigate the outstanding
problems experienced with certain buildings discussed at the public

                                  -3-
meeting. The City of Chicago’s law department filed suit against
several developers, general contractors, and lenders.
    Walsh’s statements to the reporter were republished on August 8,
2007, in the Pioneer Press by Pioneer Newspapers, Inc., and Sun-
Times Media Group, Inc. The newspaper article, entitled “Condo
boom creates glut of horror stories,” referred to “Wright Development
Group.” The introductory paragraph to the article states: “Among the
signs of saturation in the city’s condominium market is the barrage of
complaints from new condo owners disillusioned by what they say are
shoddy construction and shady deals.” The Pioneer article further
provides, in part:
            “After racking up a $1.8 million special assessment, an
        Edgewater condominium association sued Wright
        Development Group, developers of a 22-story, 262 unit
        conversion building at 6030 N. Sheridan Rd., for fraud.
        Residents said that when they bought their units, the
        developers told them that the building had a new roof and
        elevator system.
            ‘The roof was actually a liquid membrane placed over
        seven layers of old, bad roof. All of the roofing had to be
        removed down to the concrete deck, with a completely new
        roof installed,’ said John Walsch [sic], president of the 6030
        N. Sheridan Road Condominium Association.
            While the elevator cabs were brand spanking new, the
        mechanical and electrical equipment was the same from when
        the building was first built 50 years ago. The night before the
        condominium association was to take over the building from
        the developers and assume legal responsibility for its
        maintenance and upkeep, the developers allegedly contracted
        a new management company and retained an attorney to
        represent the condominium association.
            ‘We said no, and fired the management company and
        attorney,’ Walsch [sic] said.”
The remainder of the article detailed other citizen complaints and a
plan of action by the City’s law department.
    On October 4, 2007, Wright Development filed a complaint for
defamation action against John Walsh, Pioneer Newspapers, Inc., and

                                 -4-
Sun-Times Media Group, Inc., alleging defamation per se. The
complaint alleges “at the time Walsh published the false statements
to Ms. Swanson, Walsh, as the president of the Association, knew the
true identity of the developer of the Building to be Sixty Thirty, LLC
and not Wright [Development].” Walsh and the other defendants
responded to the complaint with various motions to dismiss under
section 2–615 of the Code of Civil Procedure (735 ILCS 5/2–615
(West 2008)). Prior to the completion of the briefing schedule on
those motions, Walsh filed a separate motion to dismiss, entitled
“Motion to Dismiss Plaintiff’s Complaint” pursuant to the Citizen
Participation Act (735 ILCS 110/1 et seq. (West 2008)). In this
motion, Walsh asserted that Wright Development’s lawsuit was a
“strategic lawsuit against public participation,” or “SLAPP” (735
ILCS 110/5 (West 2008)), which should be dismissed under the Act.
Walsh sought a stay of the briefing on the various previously filed
section 2–615 motions.
     Walsh presented this motion under the Act to the trial court on
April 21, 2008. On that date, the trial court stayed all further action,
including briefing and discovery, on the section 2–615 motions. The
trial court, pursuant to section 20 of the Act, limited Wright
Development’s discovery to “the issue of whether Walsh’s acts are
not immunized, or were not in furtherance of acts immunized from,
liability under the Citizen Participation Act.” Discovery included
depositions of Walsh and Hrycko.
     On July 29, 2008, the trial court held a hearing on Walsh’s motion
under the Act. At the hearing, the trial court ruled in open court in
favor of Wright Development and denied Walsh’s motion. In an oral
statement, it held Walsh’s statement to the reporter fell beyond the
scope of the Act:
             “Because I don’t see the Act applying to statements that
         are made to a reporter after a meeting because the Act talks
         about giving you the right to address the government about
         your grievances, and it doesn’t give you the right to–it doesn’t
         immunize you from every step that you are ever going to
         make outside of the meeting, and that’s why I
         thought–because we had all this controversy about whether or
         not this reporter should be deposed. And that’s why I said just
         take this deposition of the defendant first because I kind of

                                  -5-
       suspected when he had that photograph of him outside of the
       building that there was some communication that took place
       over and above the meeting itself. And then as I read his
       entire deposition and there is plenty of communication, in
       fact, most of it took place outside of the meeting. So I don’t
       think the Act really applies here.”
In a subsequent colloquy with Walsh’s counsel, the circuit court
explained its understanding of the facts and of the Act:
            “[Counsel]: I want to make sure that you did have an
       opportunity to review the reply brief because in the deposition
       [Walsh] stated that the conversations that he had with the
       reporter were at the end of the meeting but were still in the
       Alderman’s office.
            COURT: Doesn’t matter.
            [Counsel]: *** And, finally, his depositions show that all
       of the statements that were made to the reporter were made at
       the Alderman’s office, and the picture was taken at a different
       time by a photographer. The only other conversation that Mr.
       Walsh had with the reporter was when the reporter called him
       to try to get the Wright’s telephone number. He gave them the
       telephone number. So it’s our belief that these were acts in
       furtherance of acts that are protected by–.
            COURT: Well, you look at the definition even of acts in
       furtherance and it says 735 ILCS 110/15 acts in furtherance
       *** you are not even trying to procure favorable
       governmental action at that point because the Alderman’s
       representative has left the room.
            [Counsel]: Your Honor, that’s untrue. The deposition
       states that the Alderman’s representative was still in the
       building when he left.
            COURT: Well he had adjourned the meeting.
            [Counsel]: Well, that is subject to dispute too your honor
       because our issue is that he was still at the Alderman’s office
       as part of this public forum. There was a separate mingling
       session for which the Alderman’s representatives were
       engaged in, and Mark Hrycko also stated that when he and
       Mr. Walsh left the building, citizens were still there. They

                                 -6-
         were still discussing issues with the Alderman’s
         representatives. So we don’t believe the meeting ever ended.
             COURT: Shouldn’t this statute–I mean, I didn’t look up
         any statutory construction tenets, but the interpretation of the
         common law, doesn’t it have to be strictly construed?
             [Counsel]: No, your honor, in fact, it actually says that it
         should be liberally construed.
             COURT: Oh, okay.
             [Wright Development’s Counsel]: It does say that, your
         honor.”
The circuit court then asked Wright Development’s counsel if Wright
Development deserved attorney fees. After plaintiff’s counsel
responded in the negative, the trial court entered an order reflecting
its rulings.
     On August 12, 2008, Walsh filed a motion to reconsider or,
alternatively, to enter Rule 308 findings (155 Ill. 2d R. 308). Rule 308
findings were requested because, while section 20(a) of the Act
provides for an immediate right to appellate review of an order
denying a motion to dismiss (735 ILCS 110/20(a) (West 2008)), a
coordinate provision allowing an interlocutory appeal within the
supreme court rules does not currently exist.1 Accordingly, Walsh
filed a motion requesting the trial court to reconsider its ruling, or,
alternatively, to enter findings consistent with Supreme Court Rule
308 so proper jurisdiction would be conferred to obtain immediate
appellate review. The trial court denied these motions on August 19,
2008. The trial court also entered orders to resume briefing on the
section 2–615 motions.
     Shortly after ruling on Walsh’s motion under the Act, the circuit
court granted Walsh’s earlier filed section 2–615 motion to dismiss,
and held Walsh’s statements were not actionable under the innocent
construction rule. It stated,
             “This court feels that the statements in the article are


   1
    Currently being considered is an amendment to Supreme Court Rule
306 to allow a permissive immediate appeal of the denial of a motion to
dispose under the Citizens Participation Act.

                                  -7-
        capable of an innocent construction in that they are simply
        referring to what was alleged in a pending lawsuit ***. What
        is clear, though, is that there were at least three defendants in
        the lawsuit with the name Wright. Also, the article references
        ‘Wright Development Group’ and not the actual plaintiff
        herein ‘Wright Development Group, LLC.’ Plaintiff cannot
        have it both ways. *** The reference in the article can be
        innocently construed as referring to the group of Wright
        entities and individuals who were involved in the lawsuit. As
        defendants correctly point out, the article consistently refers
        to ‘developers’ and not to a single entity such as plaintiff.
        Based upon this finding, it is irrelevant whether Walsh is or
        the media defendants are responsible for the reference to
        ‘Wright Development Group’ in the article.”
Accordingly, the circuit court dismissed Wright Development’s
complaint with prejudice.
    After final judgment was entered in the circuit court, Walsh filed
an appeal before the appellate court of the two interlocutory orders
denying relief pursuant to the Act. He asserted he was denied his
statutory immunity and mandatory attorney’s fees under the Act.
Because his section 2–615 motion was successful, Walsh did not
appeal the findings in the actual September 26, 2008, final judgment
order. Wright Development requested cross-relief regarding the
September 26 section 2–615 dismissal order. The record does not
reveal any motion to dismiss the appeal.
    The appellate court, sua sponte, entered a Rule 23 order
dismissing Walsh’s appeal as moot. It stated, “In essence, Walsh got
exactly the relief he sought (i.e., dismissal of the complaint), albeit on
a different basis (i.e., pursuant to section 2–615 rather than the Act).
Walsh’s issue is moot because he has already obtained the relief he
sought and, any action by this court would constitute an advisory
opinion.” No. 1–08–2783 (unpublished order under Supreme Court
Rule 23). We allowed Walsh’s petition for leave to appeal. 210 Ill. 2d
R. 315. Wright Development has not requested cross-relief from this
court regarding the dismissal of its complaint.

                              ANALYSIS


                                   -8-
    SLAPPs, or “Strategic Lawsuits Against Public Participation,” are
lawsuits aimed at preventing citizens from exercising their political
rights or punishing those who have done so. See generally P. Canaan
& G. Pring, Strategic Lawsuits Against Public Participation, 35 Soc.
Probs. 506 (1988). SLAPPs use the threat of money damages or the
prospect of the cost of defending against the suits to silence citizen
participation. 735 ILCS 110/5 (West 2008). To guard against the
chilling effect of SLAPPs, at least 24 states have passed anti-SLAPP
statutes. See L. Long, Note, Slapping Around the First Amendment:
An Analysis of Oklahoma’s Anti–SLAPP Statute and its Implications
on the Right to Petition, 60 Okla. L. Rev. 419, 421 n.27, 422 n.28
(Summer 2007) (citing statutes). In 2007, the Illinois General
Assembly enacted anti-SLAPP legislation embodied in the Citizen
Participation Act (735 ILCS 110/1 et seq. (West 2008)).
    In the Act’s “public policy” section, the legislature states there has
been “a disturbing increase” in SLAPPs in Illinois. 735 ILCS 110/5
(West 2008). The Legislature observed, “The threat of SLAPPs
significantly chills and diminishes citizen participation in
government, voluntary public service, and the exercise of these
important constitutional rights.” 735 ILCS 110/5 (West 2008). The
Act explains, “The information, reports, opinions, claims, arguments,
and other expressions provided by citizens are vital to effective law
enforcement, the operation of government, the making of public
policy and decisions, and the continuation of representative
democracy.” 735 ILCS 110/5 (West 2008). The Act further notes
SLAPPs are an “abuse of the judicial process” which “can and ha[ve]
been used as a means of intimidating, harassing, or punishing citizens
and organizations for involving themselves in public affairs.” 735
ILCS 110/5 (West 2008).
    The Act states four explicit goals are in the “public interest.” 735
ILCS 110/5 (West 2008). First, the Act attempts “to strike a balance
between the rights of persons to file lawsuits for injury and the
constitutional rights of persons to petition, speak freely, associate
freely, and otherwise participate in government.” 735 ILCS 110/5
(West 2008). Second, it attempts “to protect and encourage public
participation in government to the maximum extent permitted by
law.” 735 ILCS 110/5 (West 2008). The third purpose is “to establish
an efficient process for identification and adjudication of SLAPPs.”

                                   -9-
735 ILCS 110/5 (West 2008). Finally, the Act “provide[s] for
attorney’s fees and costs to prevailing movants.” 735 ILCS 110/5
(West 2008).
    The Act seeks to extinguish SLAPPs and protect citizen
participation by: (1) immunizing citizens from civil actions based on
acts made in furtherance of a citizen’s free speech rights or right to
petition government (735 ILCS 110/15 (West 2008)); (2) establishing
an expedited legal process to dispose of SLAPPs both before the trial
court and appellate court (735 ILCS 110/20 (West 2008)); and (3)
mandating a prevailing movant be awarded reasonable attorney fees
and costs incurred in connection with the motion (735 ILCS 110/25
(West 2008)). The legislature provided the “Act shall be construed
liberally to effectuate its purposes and intent fully.” 735 ILCS
110/30(b) (West 2008).

                     Whether the Appeal Is Moot
    Illinois courts “do not decide moot questions, render advisory
opinions, or consider issues where the result will not be affected
regardless of how those issues are decided.” In re Alfred H.H., 233 Ill.
2d 345, 351 (2009). Walsh argues the appellate court’s dismissal
should be reversed because the legislature clearly intended for the Act
to provide an independent and substantive right to appellate review
of final trial court orders denying a motion to dispose of a lawsuit
brought pursuant to the Act. Walsh continues that the appellate
court’s dismissal order ignored basic tenets of statutory construction
because it failed to address the new rights conferred by the Act and
the legislature’s intent when it enacted the statute. Wright
Development asserts that Walsh’s sole basis to seek an appeal is the
attorney fees; therefore, the case is moot because there are no
substantive issues left to decide and any decision by this court would
merely be an advisory opinion. We agree with Walsh. The
determination of whether an appeal is moot is a question of law to be
reviewed de novo. In re Alfred H.H., 233 Ill. 2d at 350.
    The purpose of the Act is to give relief, including monetary relief,
to citizens who have been victimized by meritless, retaliatory SLAPP
lawsuits because of their “act or acts” made “in furtherance of the
constitutional rights to petition, speech, association, and participation


                                  -10-
in government.” 735 ILCS 110/15 (West 2008). As an expression of
intent to “protect and encourage public participation in government
to the maximum extent permitted by law” (735 ILCS 110/5 (West
2008)), the legislature deemed the mere dismissal of SLAPP lawsuits
insufficient. The legislature has expressly stated it is in the “public
interest” to “establish an efficient process for identification and
adjudication of SLAPPs.” 735 ILCS 110/5 (West 2008). As part of
this process, if a trial court denies a motion under the Act, the Act
directs the appellate court to “expedite” an appeal of a circuit court
order “whether interlocutory or not.” 735 ILCS 110/20(a) (West
2008). The Act also directs the appellate court to provide expedited
treatment of a trial court’s failure to rule on an Act motion. 735 ILCS
110/20(a) (West 2008). The instant appellate court’s failure to
undertake the question of whether the plaintiff’s lawsuit could be
identified as a SLAPP directly contradicts the legislature’s explicit
expression of public policy regarding the efficient process to identify
and adjudicate SLAPPs. 735 ILCS 110/5 (West 2008). The mootness
finding also contradicted the legislature’s express finding of public
policy in favor of an award attorney fees and costs to prevailing
movants. 735 ILCS 110/5 (West 2008).
    Further, there was, in fact, a potential injury to Walsh. Walsh was
denied the relief requested in his Act motion to identify Wright
Development’s lawsuit as a SLAPP and for a statutory award of
attorney fees and costs–an entitlement not available with the mere
section 2–615 dismissal. The appellate court therefore erred when it
stated Walsh “has already obtained the relief he sought and, any
action by this court would constitute an advisory opinion.” If indeed
Wright Development’s action was a SLAPP suit, then the appellate
court’s ruling also relieves Wright Development of the punishment
which the Act imposes upon entities who chill the exercise of
constitutional rights by use of meritless and retaliatory lawsuits. Thus,
the appellate court ruling frustrates the legislature’s expression of the
public interest, withholds the relief provided by the Act for true
SLAPP defendants, and constitutes a nullification of a principal part
of the anti-SLAPP legislation. Accordingly, Walsh’s appeal is not
moot.

                               Immunity

                                  -11-
    We next review the trial court’s ruling regarding whether
defendant enjoyed immunity under the Act. The trial court’s denial of
Walsh’s motion was based upon an interpretation of the Act.
Accordingly, because a question of law is presented, we apply the de
novo standard of review. Carter v. SSC Odin Operating Co., 237 Ill.
2d 30, 39 (2010).
    To trigger immunity, section 20 of the Act sets forth specific
procedures for adjudicating a motion to dispose of a “claim” which
is “based on, relates to, or is in response to” the exercise of a citizen’s
constitutional rights. 735 ILCS 110/20 (West 2008). For purposes of
the Act, a purported victim of a SLAPP is the “moving party” (735
ILCS 110/10 (West 2008)) who files a “motion,” which includes “any
motion to dismiss, for summary judgment, or to strike, or any other
judicial pleading filed to dispose of a judicial claim.” 735 ILCS
110/10 (West 2008). The trial court must hold a hearing and render
a decision on that motion within 90 days after the date the responding
party receives notice of the motion. 735 ILCS 110/20(a) (West 2008).
During this time, discovery is suspended except on the issue of
whether there is immunity under the Act. 735 ILCS 110/20(b) (West
2008). To overcome the immunity, a responding party is required to
produce “clear and convincing” evidence demonstrating the “act or
acts” at issue were “not immunized from, or are not in furtherance of
acts immunized from, liability by this Act.” 735 ILCS 110/20 (West
2008).
    Turning to the instant case, section 15 of the Act requires Walsh,
as the moving party, to show Wright Development’s defamation
complaint is “based on, relates to, or is in response to” acts Walsh
made “in furtherance” of his “rights of petition, speech, association,
or to otherwise participate in government.” 735 ILCS 110/15 (West
2008). Acts in “furtherance of the constitutional rights to petition,
speech, association, and participation in government are immune
from liability, regardless of intent or purpose, except when not
genuinely aimed at procuring favorable government action, result, or
outcome.” 735 ILCS 110/15 (West 2008). According to the Act,
“government” includes any “branch, department, agency,
instrumentality, official, employee, agent, or other person acting
under color of law of the United States, a state, a subdivision of a
state, or another public authority including the electorate.” (Emphasis

                                   -12-
added.) 735 ILCS 110/10 (West 2008).
     The gravamen of Wright Development’s defamation claim is the
statement Walsh made in an alderman’s office to a reporter
concerning statements he had made at the official public meeting.
This is clearly immunized activity. According to the uncontroverted
deposition testimony of Walsh and Hrycko, the statements regarding
the building issues at 6030 N. Sheridan were made inside the
alderman’s office while the alderman’s staff continued to converse
with meeting participants in the mingling session. The statements to
the reporter addressed a public matter–the problems of condominium
conversion and draft legislation–in furtherance of his right to petition
the government. These statements were in response to Alderman
Smith’s public notice and addressed the subject matter of his
testimony and the public meeting. At the very least, these statements
affected the 262 unit owners at the 6030 building. They also
potentially affected citizens of the 48th Ward and the City at large.
     Therefore, Walsh’s statements were “in furtherance of” his rights
to speech, association, petition or otherwise participate in government
because the Act expressly encompasses exercises of political
expression directed at the electorate as well as government officials.
Cf. Global Waste Recycling, Inc. v. Mallette, 762 A.2d 1208 (R.I.
2000) (rejecting the argument that statements must be made before
some type of governmental body and not to the public via the print
media); Alves v. Hometown Newspapers, Inc., 857 A.2d 743 (R.I.
2004) (letters to the editor were protected by the Rhode Island anti-
slapp statute). We therefore turn to whether Wright Development met
its burden under the Act.

       Wright Development’s Burden of Proof Under the Act
    Because Walsh, as the moving party, met his burden under section
15 to show the complaint is “based on, relates to, or is in response to”
Walsh’s acts in furtherance of his constitutional rights, section 20(c)
of the Act shifts the burden of proof to the responding party, Wright
Development. See 735 ILCS 110/15, 20(a), (c) (West 2008). Section
20 requires the responding party to produce “clear and convincing
evidence” demonstrating the defendant’s statements “are not
immunized from, or are not in furtherance of acts immunized from,


                                 -13-
liability by this Act.” 735 ILCS 110/20 (West 2008).
    Wright Development principally argues Walsh’s petitioning
activity was a “sham” or not “genuinely aimed at procuring favorable
government action, result, or outcome.” Wright Development
contends Walsh’s deposition transcript constitutes clear and
convincing evidence in support of this argument. Wright
Development repeatedly alleges throughout its brief Walsh
“admitted” that he “lied” and “knowingly” and “intentionally”
defamed Wright Development by misnaming “Wright Development
Group” instead of Sixty Thirty as the building developer when he
spoke to the newspaper reporter.
    Wright Development has not met its burden. Rather, Wright
Development presents a fraction of the truth. Walsh testified as
follows in response to Wright Development’s counsel’s questions:
             “Q. And why did you say it’s the group of the Wrights
         versus the Wright Group when you knew that the developer
         of the building was 6030 LLC?
             A. Because that’s the only thing I could think of when I
         was doing it, when I was saying it.
             Q. You couldn’t think of the developer being 6030, LLC?
             A. No. I just–Whenever I think of the developer, I think
         of the Wrights.
             Q. Why is that?
             A. Because to me, that’s the developer.
             Q. Which Wrights do you think of?
             A. I think of Andrew and Jamie.
             Q. And when you are speaking to the reporter, that’s who
         you were thinking of?
             A. Yes.
             Q. That’s what you were trying to communicate to the
         reporter?
             A. Uh-huh, yes.”
The unrebutted testimony by Walsh in his deposition establishes at
the time Walsh made reference to the “Wright Development Group”
in his conversation with the reporter, he was referring to the group of


                                 -14-
individuals and business entities which were the defendants in the
condominium-conversion lawsuit. Andrew and James Wright are
members of Sixty Thirty LLC and are the live persons who interacted
with Walsh. Walsh’s deposition testimony further reveals that he was
unaware of the existence of the distinct corporate entity known as
“Wright Development Group, LLC,” as he stood speaking with the
reporter during the mingling session. Further, the record shows the
members of Wright Development are functionally enmeshed with
Wright Management LLC, and Andrew Wright and James Wright are
parties to the dispute over the Sixty Thirty project. Walsh’s
description of the developers of the Sixty Thirty project appeared true
on its face and turned out to be true in substance.
    When viewed in this context, the natural reading of the Pioneer
article is as a reference to the “group” involved in the condominium
conversion and not the separate corporate entity–“Wright
Development Group, LLC”–which filed the defamation suit. The trial
court ruled similarly when it dismissed Wright Development’s
complaint under section 2–615. Thus, Wright Development has not
produced “clear and convincing evidence” demonstrating Walsh’s
statements “are not immunized from, or are not in furtherance of acts
immunized from, liability by this Act.” 735 ILCS 110/20 (West
2008).
    We turn to the trial court’s distinction concerning the statement
“after” the meeting. The Act makes no such restriction. By its terms,
the Act applies to “any motion to dispose of a claim in a judicial
proceeding on the grounds that the claim is based on, relates to, or is
in response to any act or acts of the moving party in furtherance of
the moving party’s rights of petition, speech, association, or to
otherwise participate in government.” (Emphasis added.) 735 ILCS
110/15 (West 2008). Included in the definition of “government” is
“the electorate.” 735 ILCS 110/10 (West 2008). Therefore, nothing
in the words “any act or acts” suggests a requirement of direct appeal
to a government official.
    Further, the Act does not limit the protected rights to petitioning
the government only. The Act plainly includes the rights to “speech”
and “association” as well. 735 ILCS 110/15 (West 2008). As these
rights are to “be encouraged and safeguarded with great diligence,”
the legislature has provided that the Act is to be “construed liberally.”

                                  -15-
735 ILCS 110/30 (West 2008). This clearly applies to Walsh’s
statement to a reporter made during a public forum concerning
proposed legislation targeting condominium conversions. The trial
court’s misreading, based on its erroneous belief that the Act be
strictly construed, has no basis in the statutory language and is
antithetical to the legislature’s express provisions.
    Each of Wright Development’s remaining case law citations are
distinguishable on their facts because they are based on Wright
Development’s rejected and unsubstantiated assertion that the
Walsh’s deposition shows he was intentionally lying. See, e.g.,
Professional Real Estate Investors, Inc. v. Columbia Pictures
Industries, Inc., 508 U.S. 49, 123 L. Ed. 2d 611, 113 S. Ct. 1920
(1993); McDonald v. Smith, 472 U.S. 479, 86 L. Ed. 2d 384, 105 S.
Ct. 2787 (1985); Stahelin v. Forest Preserve District, 376 Ill. App. 3d
765 (2007). Accordingly, Wright Development has failed in its
burden under the Act.

              Wright’s Separation of Powers Argument
     Wright Development argues that the Citizen Participation Act is
unconstitutional due to a separation of powers violation in that, for
example, it directs a trial court to dispose of a motion under the Act
within 90 days. Walsh responds that this argument is forfeited
because the argument is raised for the first time before this court. We
agree with Walsh. Wright Development did not raise this claim in the
circuit court. This claim also does not appear in Wright
Development’s appellate court briefs. We find the issue is not
properly before us. See, e.g., City of Champaign v. Torres, 214 Ill. 2d
234, 240 n.1 (2005); In re Liquidations of Reserve Insurance Co., 122
Ill. 2d 555, 567-68 (1988); Shell Oil Co. v. Department of Revenue,
95 Ill. 2d 541, 550 (1983).

            Whether Walsh Is Entitled to Fees and Costs
    The Act provides: “The court shall award a moving party who
prevails in a motion under this Act reasonable attorney’s fees and
costs incurred in connection with the motion.” 735 ILCS 110/25
(West 2008). Walsh has prevailed. As Walsh is the prevailing party,
we remand to the trial court to determine all reasonable attorney fees

                                 -16-
and costs incurred in connection with the motion as provided by the
Act.

                           CONCLUSION
    The trial court erred when it denied the motion under the Act. The
appellate court erred when it dismissed the appeal as moot. We
therefore reverse the judgment of the appellate court and the trial
court orders entered on July 29, 2008, and August 19, 2008, and hold
John Walsh enjoyed immunity from liability in this lawsuit under the
Citizen Participation Act. We remand the cause to the circuit court to
award Walsh reasonable attorney fees and costs incurred in
connection with the motion.

                                             Reversed and remanded.



    JUSTICE FREEMAN, specially concurring:
    I agree with the court that this case must be remanded. I write
separately only to address how litigation under the Citizen
Participation Act must proceed, an important matter that is
unfortunately overlooked in today’s opinion.
    The court correctly holds that the Act seeks to immunize citizens
from civil actions based on acts made in furtherance of a citizen’s free
speech rights or right to petition government. Slip op at 11. Statutory
immunity provisions are not uncommon–the Tort Immunity Act being
a prime example. Section 15 of the Act does not, however, create a
“stand-alone” motion as the court implies. See slip op. at 5, 7, 11, 16
(referring to the movant’s motion variously as a “motion under the
Act or as an “Act motion”). Section 15 states in relevant part:
            “This Act applies to any motion to dispose of a claim ***
        on the grounds that the claim is based on, relates to, or is in
        response to any act or acts *** of the moving party’s rights of
        petition, speech, association, or to otherwise participate in
        government.
            Acts in furtherance of [those rights] are immune from
        liability ***.” 735 ILCS 110/15 (West 2008).

                                 -17-
Section 10 defines “motion” to include “any motion to dismiss, for
summary judgment, or to strike, or any other judicial pleading filed
to dispose of a judicial claim.” 735 ILCS 110/10 (West 2008).
Section 20 then expressly addresses considerations for disposition of
such motions including, for example, when hearings must be held and
the standard of proof the responding party must meet to defeat the
motion. 735 ILCS 110/20 (West 2008). Section 20 also provides that
the appellate court “shall expedite any appeal or other writ, whether
interlocutory or not, from a trial court order denying that motion.”
735 ILCS 110/20(a) (West 2008).
    These statutory provisions make clear that there is no such thing
as an “Act motion,” as the court would have it. A movant can seek
dismissal based on the immunity granted by the Act under section
2–619(a)(9) for example. Such a motion allows for dismissal when
the claim asserted against the defendant is barred by other
“affirmative matter avoiding the legal effect of or defeating the
claim.” 735 ILCS 5/2–619(a)(9) (West 2008). The affirmative matter
referred to encompasses “all defenses which rely on allegations which
are not negations of the essential allegations of the plaintiff’s cause
of action.” See 4 R. Michael, Illinois Practice §41.7, at 331 (1989).
The use of a section 2–619 motion here would be no different than
the use of the motion to seek dismissal under the Tort Immunity Act.
See Midwest Bank & Trust Co. v. Village of Lakewood, 113 Ill. App.
3d 962 (1983) (and cases cited therein). Other examples of
affirmative matter include, in defamation cases, defenses based on
privilege, the innocent construction rule, fair comment and truth. See
4 R. Michael, Illinois Practice §41.7, at 331-32 (1989) (collecting
cases).
    Accordingly, movants asserting immunity under the Act must do
pursuant to the normal means provided under the Code of Civil
Procedure, as section 10 expressly directs. The movant here might
have availed himself of section 2–619(a)(9) to seek dismissal on the
basis of immunity conferred by section 15 of the Act. See Kedzie &
103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 115 (1993)
(noting practice under section 2–619 motions); 4 R. Michael, Illinois
Practice §41.8, at 333-35 (1989) (explaining that determination of a
section 2–619 motion can be made as a matter of law on affidavits
alone or at the conclusion of an evidentiary hearing).

                                 -18-
     In any section 2–619(a)(9) motion to dismiss, once an affirmative
matter is properly raised which could defeat the claim, the plaintiff
must then come forward with some evidence at least establishing a
genuine issue of material fact, otherwise the motion will be granted.
The only additional burden established by the Act on a plaintiff is that
the plaintiff is required to come forward with clear and convincing
evidence that a genuine issue of material fact exists in order to defeat
the motion. 735 ILCS 110/20(c) (West 2008). If such a material fact
exists that cannot otherwise be resolved within the statutory
provisions of section 2–619, denial of the motion would be proper.
     The use of a section 2–619 motion would also avoid questions
concerning appellate jurisdiction. If the motion is granted, attorney
fees can then be awarded in furtherance of the legislative intent, and
an appeal can follow normally as an appeal from a final judgment
under Rule 302 (210 Ill. 2d R. 302). If the section 2–619 motion is
denied, however, the movant should ask the trial judge for a Rule
304(a) finding. See 210 Ill. 2d R. 304(a). Under that rule, an appeal
may be taken from a final judgment as to one or more claims if the
trial judge expressly finds that there is no just reason to delay the
appeal. 210 Ill. 2d R. 304(a). The denial of a section 2–619 motion
based upon the Act would be a final judgment as to the ability of the
defendant to recover statutory attorney fees and costs, as the court
correctly notes. Slip op. at 11. By granting such a request, trial judges
would be giving effect to the legislative intent reflected in section
20(a) of the Act, i.e., that interlocutory appeals arising under the Act
be heard sooner rather than later. This would further alleviate the
need to amend the supreme court rules, in particular Rule 306, as is
noted in today’s opinion. Slip op. at 7 n.1
     This case represents the court’s first opportunity to address this
relatively new piece of legislation yet the court fails to make clear
how the Act’s provisions are to be properly incorporated into the
course of a lawsuit. At oral argument, one member of this court asked
specifically about how the use of a free-standing motion fits within
pretrial motion practice, particularly with respect to appeals from
denials of such motions. That question is not answered today. Instead,
the court’s opinion virtually guarantees the filing of more stand-alone
“Act motions” in lawsuits such as this. This is problematic because
already the appellate court has called the constitutionality of the Act’s

                                  -19-
interlocutory appeal provisions into question. Mund v. Brown, 393 Ill.
App. 3d 994 (2009). In Mund v. Brown, the movant filed a stand-
alone motion seeking dismissal pursuant to the Act. The trial court
denied the motion, and the movant attempted to appeal the denial.
The appellate court raised the issue of appellate jurisdiction sua
sponte. In responding to the court’s jurisdictional concerns, the
movant argued that section 20 of the Act granted jurisdiction. In
rejecting the argument, the appellate court noted that article VI,
section 6, of the Illinois Constitution grants to the supreme court
alone the power to make rules governing interlocutory appeals. Thus,
a statute purporting to grant a right to an interlocutory would not only
violate section 6 of the Constitution but would also violate the
separation of powers clause contained in article II, section 1. The
appeal was then dismissed for lack of jurisdiction. Mund v. Brown,
393 Ill. App. 3d at 998-99 (petition for leave to appeal denied
November 25, 2009).
     Mund raises serious constitutional questions. Those litigants who
file the free-standing motion referred to in today’s opinion will face
the same jurisdictional hurdle that the movant in Mund did. Presently,
and presumably until Rule 306 is officially amended, there is no
supreme court rule by which the denial of the free-standing motion
can be appealed. If a supreme court rule does not grant the right to
appeal from a nonfinal judgment, then there is no right to an
interlocutory appeal and the appellate court does not have jurisdiction
to hear the appeal. Hawes v. Luhr Brothers, Inc., 212 Ill. 2d 93
(2004).
     In my view, this court should make explicit that the Act operates
only in conjunction with normal practice under the Code of Civil
Procedure. Doing so avoids the constitutional questions that arise
with respect to appellate jurisdiction in cases involving interlocutory
appeals taken from so-called free-standing Act motions. If the Act is
interpreted as I suggest it must be, these concerns are of no moment.
Through Rule 304(a), such interlocutory orders would be appealable,
and the legislative intent for swift appeals can easily be achieved
without constitutional concerns.
     In all other respects, I join in the court’s decision.



                                 -20-
   JUSTICES THOMAS and BURKE join in this special
concurrence.




                      -21-